Green, J.,
dissenting: I respectfully dissent from that part of the majority opinion which holds that the inclusion of “or another” in the jury instruction did not enumerate another way (or an alternative means) of committing a single offense of kidnapping. Clary maintains that “[t]he [Sjtate failed to present sufficient evidence that [he] took or confined E.H. with the intent to hold her to terrorize another.” And the State concedes in its brief that it did not present any evidence on the alternative means of “to terrorize *51another”, stating: “It is abundantly clear from the record that the State never argued or intended to argue that [Clary] inflicted bodily injury or terrorized anyone but the victim in this case. The State’s sole purpose of using ‘. . . or another’ was based on the required statutory language contained within K.S.A. 21-3420(c) and PIK [Grim.] 3d 56.25.”
The majority concedes that if the reference of “to terrorize another” in the jury instruction established an alternative means, Clary’s conviction for aggravated kidnapping must be reversed for insufficient evidence. See State v. Wright, 290 Kan. 194, 204-06, 224 P.3d 1159 (2010). Nevertheless, the majority says that the reference of “to terrorize another” in the jury instruction did not establish an alternative means. The statement by the majority is at variance with the disjuncts contained in the Kansas kidnapping statute, K.S.A. 21-3420. That statute states as follows:
“Kidnapping is the taking or confining of a person, accomplished by force, threat or deception, with the intent to hold such person;
“(a) For ransom, or as a shield or hostage;
“(b) to facilitate flight or the commission of any crime;
“(c) to inflict bodily injury or to terrorize the victim or another; or
“(d) to interfere with the performance of any governmental or political function.”
To satisfy aggravated kidnapping, the State must also show that there was bodily harm inflicted upon the person kidnapped. See K.S.A. 21-3421.
K.S.A. 21-3420(c) states that a person can be guilty of kidnapping if he or she confines someone with the intent “to inflict bodily injury or to terrorize the victim or another.” Thus, use of the phrase “to terrorize the victim or another” in K.S.A. 21-3420(c) furnishes two ways to commit the crime of kidnapping: (1) to terrorize the victim or (2) to terrorize another. And this reasoning is further supported by State v. Turbeville, 235 Kan. 993, 686 P.2d 138 (1984).
In Turbeville, a man later identified as James C. Turbeville entered a TV rental store, pulled out a handgun, and ordered the two store employees, Corjon Fournier and Art Butler, into an adjacent office in the store. Then Turbeville shot Butler several times. But*52ler fell across the legs of Fournier who was already lying on the floor; Turbeville tiren fled the store. Turbeville was convicted by a jury of attempted murder, aggravated battery, unlawful possession of a firearm, kidnapping, and aggravated kidnapping.
On appeal, Turbeville complained that “the instructions [given at trial] broadened the scope of tire charges alleged in the complaint by adding the alternative intents ‘to terrorize another [under K.S.A. 21-3420(c)] and ‘to facilitate flight’ [under K.S.A. 21-3420(b)] to the kidnapping charge.” (Emphasis added.) 235 Kan. at 997. The Turbeville court acknowledged that the instructions on the charges of kidnapping and aggravated kidnapping were broader than how those offenses were charged in the information. Nevertheless, in determining that Turbeville’s substantial rights were not prejudiced by the error, the Turbeville court stated:
“The language contained in the instructions was taken from K.S.A. 21-3420(5) ‘[to facilitate flight or the commission of any crime’ and (c) ‘[t]o inflict bodily injury or to terrorize the victim or another’ which define the separate types of intent by which the taking or confining may have been committed. From the facts presented at trial, the instructions as given were entirely supported by the evidence.” 235 Kan. at 998.
Obviously, the Turbeville language is an apt description of an alternative means situation: where the underlying statute is one which merely enumerates one or more ways of committing a single offense. See State v. Timley, 255 Kan. 286, 289, 875 P.2d 242 (1994) (“ ‘In an alternative means case ... a single offense maybe committed in more than one way.’ ”).
The case of Turbeville leaves no doubt that the crime of kidnapping may be committed in more than one way: “The language contained in the court’s instruction did not charge an additional crime, but stated several methods, or in this case different types of intent under (b) or (c), by which the kidnappings could be committed.” 235 Kan. at 998. Clearly, the Turbeville court acknowledged that the disjuncts under subsections (b) or (c) of K.S.A. 21-3420 enumerated more than one way (or means) of committing a single offense of kidnapping.
In Turbeville, the State presented sufficient evidence on tire alternative means under subsection (c) of K.S.A. 21-3420 (“to inflict *53bodily injury or to terrorize the victim or another”) as to Butler and to Fournier. In the case of Butler, Turbe ville’s shooting of Butler several times would show both an intent to inflict bodily injury and to terrorize Butler, the victim. And in the case of Fournier, Turbeville’s causing Butler to fall across her legs while she lay on the floor and shooting her coworker several times would show both an intent to inflict bodily injury and to terrorize another. I believe no one would question that a person would be terrorized by seeing his or her coworker shot multiple times, not knowing if he or she will be shot next.
Our Supreme Court has held that when the evidence is insufficient to show each alternative means of committing kidnapping, the conviction must be reversed. See State v. Crane, 260 Kan. 208, 230-234, 918 P.2d 1256 (1996). In Crane, the State charged Michael T. Crane with several sexual offenses, including kidnapping, involving two separate incidents. In the second incident, which occurred at a video store, Crane lifted a female store clerk off the floor and carried her away from the front of the store. The State charged Crane with kidnapping. The State alleged that Crane had taken or confined the victim “[t]o facilitate flight or the commission of any crime” under subsection (b) of K.S.A. 21-3420 or “[t]o inflict bodily injury or to terrorize the victim or another” under subsection (c) of K.S.A. 21-3420. A jury convicted Crane of kidnapping along with several other offenses.
On appeal, Crane contended that there was insufficient evidence to support the charge of kidnapping “to facilitate the commission of any crime” under K.S.A. 21-3420(b). Interestingly, Crane challenged only one of the two disjuncts under K.S.A. 21-3420(b). Crane did not challenge the disjunct “to facilitate flight” under that subsection. This indicates that each disjunct under subsection (b) can create a way to commit the offense of kidnapping. Thus, the disjuncts under subsections (b) and (c) of K.S.A. 21-3420 create multiple ways to commit the single offense of kidnapping.
The Crane court determined that the movement of the store clerk was incidental to the commission of the alleged crimes. As a result, the Court determined that the evidence was insufficient to support Crane’s conviction of kidnapping. Citing Timley, 255 Kan. *54286, Syl. ¶ 1, our Supreme Court reversed Crane’s conviction of kidnapping because of insufficient evidence on the alternative means of “to facilitate the commission of any crime.” See Crane, 260 Kan. at 230-34.
As a result, both the Turbeville and the Crane decisions indicate that subsections (b) and (c) of K.S.A. 21-3420 each enumerates more than one way (or means) of committing the single offense of kidnapping. Here, the trial court instructed tire jury that the offense of aggravated kidnapping could be committed in two ways: (1) with the intent to terrorize the victim or (2) with the intent to terrorize another. See Turbeville, 235 Kan. at 997 (“Defendant complains the instructions broadened the scope of the charges alleged in the complaint by adding the alternative intents To terrorize another’ and To facilitate flight’ to the kidnapping charge, and the alternative intents To terrorize the victim or another’ and To facilitate flight’ to the aggravated kidnapping charge.”). The Turbeville court concluded that no error had occurred because the additional alternative intents under which a jury could find Turbeville guilty were entirely supported by the evidence. 235 Kan. at 998.
Interestingly, the State omitted the “or another” language from its information. Count 1 of the State’s information reads as follows: “That on or about the 2nd day of June 2009, in Crawford County, Kansas, Joshua Mitchell Clary, then and there being present did unlawfully, feloniously and intentionally take or confine, [E.H.], . . . with the intent to hold said person to inflict bodily injuiy or to terrorize the victim.” Here, like Turbeville, the “or another” language was added to the instruction for kidnapping. As in Turbeville, the “or another” language broadened the scope of the aggravated kidnapping charge alleged in the information. But unlike Turbeville, the State concedes and the record supports the State’s concession that it failed to present sufficient evidence that Clary confined E.H. with tire intent “to terrorize another.” Thus, tire evidence was insufficient on the alternative means of “to terrorize another.”
The crux of the majority’s argument rests on its assertion that in a kidnapping or aggravated kidnapping case, an alternative means is implicated only if the jury is instructed on two or more separate *55subsections under K.S.A. 21-3420. Subsections (a), (b), (c), and (d) of K.S.A. 21-3420 each contains two or more means by which the offense of kidnapping can be committed. So, under the majority’s opinion, a defendant would be precluded from raising a sufficiency challenge to an alternative means if the jury had been instructed on only one separate subsection under K.S.A. 21-3420.
Under the majority’s holding, for example, if tire Crane jury had been instructed on only subsection (b) of K.S.A. 21-3420, Crane would have been precluded from challenging the “to facilitate the commission of any crime” means, even if the evidence was insufficient on that means. To endorse the majority’s holding would allow the State to fail to meet its burden of proving a defendant’s guilt beyond a reasonable doubt, a result which would violate a defendant’s due process rights. See Sullivan v. Louisiana, 508 U.S. 275, 277-78, 113 S. Ct. 2078, 124 L. Ed. 2d 182 (1993) (“What the factfinder must determine to return a verdict of guilty is prescribed by the Due Process Clause. The prosecution bears the burden of proving all elements of the offense charged . . . and must persuade the factfinder ‘beyond a reasonable doubt’ of the facts necessary to establish each of tiróse elements.”). Indeed, the majority has cited no Kansas case, nor have I found one, that would support the majority’s holding.
Finally, the majority states that tire inclusion of the phrase “or another” in the jury instruction was surplusage. What does the majority mean in its use of the word “surplusage”? Does it mean the inclusion of tire phrase “or another” in the jury instructions was harmless? The majority also states that it is confident that the jury was not confused. Finally, the majority states that the evidence was sufficient to find Clary guilty beyond a reasonable doubt of committing aggravated kidnapping by inflicting bodily injury or by terrorizing E.H., tire victim. The reasoning that the majority employs to support its holding is similar to the reasoning adopted in State v. Johnson, 27 Kan. App. 2d 921, 11 P.3d 67, rev. denied 270 Kan. 901 (2000).
In Johnson, the evidence showed that Mark Johnson had abducted the victim from her apartment. Johnson was later charged with kidnapping as well as several other charges for which he was *56later convicted. On appeal, Johnson contended that the evidence was insufficient to support his kidnapping conviction because the State failed to present sufficient evidence on all tire alternative means on which the jury had been instructed. The jury instructions had enumerated three alternative means of kidnapping: by threat, by force, or by deception. The Johnson court acknowledged under the Timley alternative means rule that “the record must contain substantial competent evidence proving all three means charged in order to uphold a conviction of kidnapping.” 27 Kan. App. 2d at 924. And the Johnson court conceded that no evidence was presented showing that Johnson had employed deception in his taking of the victim. 27 Kan. App. 2d at 924. Nevertheless, unwilling to apply the Timley rule, the Johnson court stated the following:
“The task before the jury in this case was to determine whether Johnson was guilty of kidnapping. One cannot tell from the verdict what the basis for that verdict is; however, under the cases cited above, this court can reasonably conclude tire jury picked the basis of kidnapping by threat which is supported by overwhelming evidence, rather than by means of force or deception for which diere is little or no evidence... . We conclude, therefore, that including the term ‘deception’ as a means of kidnapping in die jury instructions in tíiis case constitutes harmless error. In light of die overwhelming evidence of Johnson’s guilt on die kidnapping charge, we can see no injustice done by this verdict.” 27 Kan. App. 2d at 925-26.
The Johnson holding, which departed from the Timley alternative means rule, was considered and rejected in Wright, 290 Kan. at 206. The majority’s holding would allow Clary’s conviction for kidnapping to stand when the trial court instructed that the charge could be committed in two ways ([1] to terrorize the victim or [2] to terrorize another), despite insufficient evidence on the to terrorize another means. As a result, the majority’s holding cannot coexist with Timley’s alternative means rule, requiring sufficiency of evidence to support each alternative means on which a jury is instructed. Thus, tire failure of the State to present sufficient evidence on each alternative means on which the jury was instructed requires that Clary’s aggravated kidnapping conviction be reversed.